DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 2 and 15 is/are objected to because of the following informalities:  change “Claim” in line 1 “claim” and “slave device” in line 3 to “slave data device”.  Appropriate correction is required.
Claim(s) 3, 7, 10-11 and 17 is/are objected to because of the following informalities:  change “Claim” in line 1 “claim”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  change “Claim” in line 1 “claim” and “modules disposed” in lines 2-3 to “modules which is disposed”.  Appropriate correction is required.
Claim(s) 5-6 is/are objected to because of the following informalities:  change “Claim” in line 1 “claim” and “modules” in line 2 to “NoC modules”.  Appropriate correction is required.
Claim(s) 12 and 18 is/are objected to because of the following informalities:  delete “in” in line 1.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “a backup communication path between the master processing device and the slave data device, the backup communication path configured to replace the default communication path when a fault arises in the default communication path; and a second set of NoC modules, the NoC modules in the second set being duplicated from one or more NoC modules in the first set, the second set of NoC modules being operatively connected along the backup communication path, wherein the first set of NoC modules is composed of a slave module associated with the master processing device, a master module associated with the slave data device, a synchronizer module and a router module, and the second set of NoC modules is composed of a duplicated synchronizer module and a duplicated router module” of claim 1, “a backup communication path between the master processing device and the slave data device, the backup communication path configured to serve as a backup for the default communication path when a fault arises in the default communication path; and a second set of NoC modules operatively connected along the backup communication path and routed via a second set of conductive layers, the first set of conductive layers being different from the second set of conductive layers, wherein the first set of NoC modules is composed of a slave module associated with the master processing device, a master module associated with the slave data device, a synchronizer module and a router module, and the second set of NoC modules comprises a duplicate of at least one of the NoC modules of the first set” of claim 9 and “a backup communication path between the master processing device and the slave data device, the backup communication path configured to serve as a backup for the default communication path when a fault arises in the default communication path; and a second set of NoC modules operatively connected along the backup communication path, wherein the first set of NoC modules and the second set of NoC modules are routed in a same set of conductive layers; the first set of NoC modules is composed of a slave module associated with the master processing device, a master module associated with the slave data device, a synchronizer module and a router module, and the second set of NoC modules comprises a duplicate of at least one of the NoC modules of the first set” of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080310458 by Rijpkema et al. discloses paths between master and slave and having NoC entities along the paths.
US 20080267211 by Gangwal et al. discloses paths between master and slave and having NoC entities along the paths.
US 20080232387 by Rijpkema et al. discloses paths between master and slave and having NoC entities along the paths.
US 20080205432 by Gangwal et al. discloses paths between master and slave and having NoC entities along the paths.
US 20080186998 by Rijpkema et al. discloses paths between master and slave and having NoC entities along the paths.
US 20080123666 by Ciordas et al. discloses paths between master and slave and having NoC entities along the paths.
US 20070195748 by Radulescu et al. discloses paths between master and slave and having NoC entities along the paths.
This application is in condition for allowance except for the following formal matters: 
See claim objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476